Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered July 30, 2007, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced in accordance with the plea agreement as a second felony offender to a prison term of 1½ to 3 years, to run consecutive to his existing prison sentence. Defendant appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed the record, along with counsel’s brief and defendant’s pro se brief, we agree. Accordingly, we affirm the judgment and grant counsel’s application for leave to withdraw (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.P., Carpinello, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.